         Case 2:18-cv-00070-KS-MTP Document 51 Filed 01/31/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF MISSISSIPPI
                                               (Eastern Division)
-------------------------------------------------------
DENISE M. BROWN,

                           Plaintiff,

                  -against-                                  Case No.: 2:18-cv-00070-KS-MTP

ALLY FINANCIAL INC. et al.,

                           Defendant(s).
-------------------------------------------------------

            DEFENDANT ALLY FINANCIAL INC.’S RESPONSE TO COURT’S
                          JANUARY 17, 2020 ORDER

         Defendant Ally Financial Inc. (“Ally” or “Defendant”), by counsel, and in accordance with

the Court’s January 17, 2020 Order (ECF No. 50), hereby submits, as Exhibit 1 to this filing, the

Declaration of Ethan G. Ostroff in support of Ally’s fee petition, which includes a detailed

accounting of the fees and costs incurred since Plaintiff filed her Motion to Confirm, that would

not have been incurred absent her bad faith behavior in this matter.

Dated: January 31, 2020                               Respectfully submitted,

                                                      /s/ Ethan G. Ostroff
                                                           Of counsel

                                                      /s/ Emily K. Lindsay
                                                           Of counsel


Ethan G. Ostroff, Esq. (pro hac vice)
TROUTMAN SANDERS LLP
222 Central Park Avenue, Suite 2000
Virginia Beach, Virginia 23462
Phone: 757-687-7541
ethan.ostroff@troutman.com

Emily K. Lindsay, Esq. (MSB #104963)
G. Todd Burwell, P.A.
       Case 2:18-cv-00070-KS-MTP Document 51 Filed 01/31/20 Page 2 of 3




618 Crescent Blvd., Suite 200
Ridgeland, MS 39157
Tel: (601) 427-4470
Fax: (601) 427-0189
elindsay@gtbpa.com




                                      2
           Case 2:18-cv-00070-KS-MTP Document 51 Filed 01/31/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE


           I certify that on the 31st day of January 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notification of such filing to all ECF

participants. Additionally, a copy was sent to Plaintiff via Federal Express at the following address:

                                            Plaintiff, pro se
                                           Denise M. Brown
                                        3007 Crescent Hill Drive
                                        Laurel, Mississippi 39440



                                                 /s/ Ethan G. Ostroff
                                                 Ethan G. Ostroff

41294322




                                                    3
